Citation Nr: 0426923	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  94-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether a timely notice of disagreement was received with 
respect to a decision of October 15, 1999 which granted an 
apportionment and assigned an effective date of October 1, 
1999.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1955 to November 
1958.  The appellant is the veteran's former spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision letter of February 2001 by the 
Department of Veterans Affairs (VA), Reno, Nevada, Regional 
Office (RO) which held that the appellant had not submitted a 
timely notice of disagreement with respect to a decision of 
October 15, 1999 which granted an apportionment and assigned 
an effective date of October 1, 1999.  This case was 
previously remanded by the Board for the purpose of affording 
the appellant a hearing which she had requested.  
Subsequently, the appellant withdrew that hearing request.  
The case case has now been returned to the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant and the veteran got married in December 1985.  
The veteran received disability compensation, including 
additional benefits on behalf of dependents.  The veteran and 
the appellant reportedly separated in 1990.  In February 
1999, the appellant requested an apportionment of the 
veteran's benefits.  In her claim, she requested that she be 
paid going back to 1990.  In a letter dated in March 1999, 
the RO notified the appellant that her application was 
incomplete, but that she would be paid benefits back to the 
date of her application if additional information was 
received within one year.  In April 1999, the appellant 
provided additional information in support of her claim for 
an apportionment, including information regarding her income, 
assets and expenses.  

In a special apportionment decision of October 15, 1999, the 
RO granted an apportionment to the appellant in the amount of 
$150 per month, effective from October 1, 1999.  The veteran 
and the appellant were both notified by letter of the 
decision.  The letter indicates that a "VA Appeals Form" 
was enclosed.  No specific form number was stated.  

The veteran and the appellant were divorced in December 1999.  
The RO subsequently proposed termination of the apportionment 
effective January 1, 2000.  

In August 2000, the appellant submitted a letter in which she 
inquired about her request for a "back payment."  She 
stated that she had been informed by counselors that she was 
entitled to money for the period from 1990 to 1999.  In a 
letter dated in September 2000, the RO notified her that the 
proposed termination of the apportionment had been 
effectuated, and that they had received her letter dated in 
August 2000 regarding retroactive apportionment payment, and 
that they would respond to that inquiry in another letter.  
Subsequently, in a letter dated in February 2001, the RO 
notified the appellant that they were not able to pay her any 
retroactive payments because she did not appeal the 
apportionment effective date within a timely manner.  The 
letter stated that the October 15, 1999 letter advised her 
that the apportionment was effective from October 1, 1999, 
and that included with the letter was a form which advised 
her that she had only 60 days within which to appeal the 
decision.  

The appellant subsequently perfected an appeal regarding the 
issue of whether she had filed a timely notice of 
disagreement.  The RO issued a statement of the case 
regarding that issue in July 2002.  The statement of the case 
again indicated that she had been provided an appeal rights 
form in October 1999 which explained that she had only 60 
days within which to file a notice of disagreement with the 
decision regarding the effective date of the apportionment.   

Significantly, the "Appeals Form" which reportedly notified 
the appellant that she had only 60 days to file a notice of 
disagreement is not of record.  The Board concludes that this 
document should be associated with the claims file in order 
to allow the Board to determine whether she was properly 
notified of the time limit.  Claimants are entitled to notice 
of any decision made by VA affecting payment of benefits.  
Such notice shall clearly set forth the decision made, any 
applicable effective date, the reason(s) for the decision, 
the right to a hearing on any issue involved in the claim, 
the right of representation and the right, as well as the 
necessary procedures and time limits, to initiate an appeal 
of the decision. See 38 C.F.R. § 3.103(b)

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of the 
"Appeals Form" which was provided to 
the appellant in October 1999 and 
associate it with the claims file.  

2.  The RO should review the "appeals 
form" and determine whether the 
appellant was properly notified of the 60 
day time limit under 38 C.F.R. § 20.501 
for filing a notice of disagreement with 
an apportionment decision.  

3.  If the RO concludes that the 
appellant was not advised of the time 
limit or was incorrectly advised that she 
had a full year to file a notice of 
disagreement, then the RO should consider 
whether the letter submitted by the 
appellant in August 2000 constitutes a 
valid notice of disagreement.  

4.  In the event the RO concludes that 
the August 2000 letter does in fact 
constitute a valid notice of 
disagreement, then the RO should issue a 
statement of the case regarding the issue 
of entitlement to an earlier effective 
date for an apportionment.  The statement 
of the case should include an explanation 
as to whether an apportionment can be 
paid effective from the date of her claim 
for an apportionment in February 1999.  
Thereafter, the appellant may perfect the 
appeal of the effective date through 
submission of a substantive appeal 
statement within the applicable time 
limit for appealing an apportionment 
decision following the issuance of the 
statement of the case.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


